DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 10/26/2020 has been received and considered. In the response, Applicant amended claims 1, 15 and 18. Therefore, claims 1 – 20 are pending. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to determining game rewards awarded based off game items used in a game without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that 
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1 – 14 are directed to a method, claims 15 – 17 are directed to a computing device and claims 18 – 20 are directed to a system, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. More particularly, representative claim 1 recites the following (with emphasis):
Claim 1: A method comprising:
establishing, by an interactive application executing on a server computing device, that is accessible by a plurality of users that each use a different client computing device, a hierarchy of tiers corresponding to a hierarchy of game items, wherein higher tiers are associated with better game items of the hierarchy of game items, wherein lower tiers are associated with worse game items of the hierarchy of game items, and wherein an amount of game rewards awarded when a user uses a desired game item is inversely related to a corresponding tier level of the desired game item;
based on first game rewards associated with the existing user, access to game items associated with a lowest tier level;  
detecting a new user connecting to the interactive application using a second client computing device; and 
providing, via the second client computing device, the new user access to game items associated with one or more tiers above the lowest tier level.
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 15 and 18. It is clear that the inventive concept here is determining game rewards awarded based off game items used in a game. The abstract idea may be viewed, for example, as:
•    a method of organizing human activities (e.g., establishing a hierarchy of tiers and providing user access to items based off their tier level) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
•    a mental process (establishing a hierarchy of game items that are within different teirs) as a player can form a relationship in a game with other players to create stronger attributes during game play, as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of organizing human activities and a mental process. 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: an interactive application, a computing device, a processor and memory to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. .

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Regarding Applicant’s argument on p. 9 that the claims are not directed to an abstract idea, as game rewards awarded based off game items used in a game has been identified by the Courts as an abstract idea, the Examiner respectfully disagrees. The instant abstract idea compares to other abstract ideas identified by the courts, such as methods of organizing human activities (e.g., Alice Corp. v. CLS Bank International), a set of game rules and collecting data, recognizing certain data within the collected data set, categorizing and ranking the collected data in a hierarchical relationship and storing that recognized data in a memory are directed to collection and manipulation (e.g., Content Extraction and Transmission LLC v. Wells Fargo Bank). Such features also compare to mental process because they involve observing human behavior to form multiple profiles and then comparing those profiles to determine a game reward. 

Under Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: an interactive application, a computing device, a processor, memory, a server computing device and a client computing device to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself (see Alice, 573 U.S. at 212)
Further, the addition of a server and client computing device does not help overcome the 101 rejection. As the claims are still game rules wherein adding more players gives access to better awards. Therefore, the 101 rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
                                                                                                                                                                                                        
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715